Citation Nr: 0934989	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-28 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a service connection claim for arthritis of the left 
knee as secondary to the service-connected right knee 
disability.

2.  Entitlement to service connection for a left leg disorder 
claimed as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1974 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  Jurisdiction is currently 
with the RO in Phoenix, Arizona.  In the April 2003 decision, 
the RO reopened a previously denied claim for service 
connection for a left knee disorder due to the service-
connected right knee disability and denied the claim on the 
merits.  Notwithstanding the RO's actions, the Board must 
address the question of whether new and material evidence to 
reopen the claim has been received because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  As such, the issue is captioned as above.

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder.

This case was previously before the Board in December 2007 at 
which time it was remanded to the Appeals Management Center 
(AMC) for further development. 




FINDINGS OF FACT

1.  A December 1983 rating decision denied service connection 
for a left knee disorder due to the service connected right 
knee disability; the Veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  Evidence received since the December 1983 rating decision 
bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A clear preponderance of the competent medical evidence 
of record indicates that the Veteran's arthritic left knee 
disorder is not causally or etiologically related to, or 
aggravated by a service-connected right knee disability.

4.  The Veteran does not have a current left leg disorder 
distinguished from the claimed left knee disorder.


CONCLUSIONS OF LAW

1.  The RO's December 1983 rating decision that denied 
service connection for a left knee disorder due to the 
service-connected right knee disability is final.  38 U.S.C. 
§ 4005 (1982); 38 C.F.R. §§ 3.104, 19.129 (1984); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

2.  The evidence received since the RO's December 1983 
determination is new and material, and the claim for service 
connection for arthritis of the left knee as secondary to the 
service-connected right knee disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Arthritis of the left knee was not proximately due to or 
the result of service-connected disability; it was not 
incurred in, or aggravated by, active service and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2008).

4.  A left leg disorder was not incurred in or aggravated by 
the Veteran's active service, or due to the service-connected 
right knee disability.  38 U.S.C.A. §§ 1110; 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for arthritis of 
the left knee as secondary to the service-connected right 
knee disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim for arthritis of the left knee as secondary 
to the service-connected right knee disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

With regard to the underlying service connection claims, VA 
letters dated March 2001 and February 2008 notified the 
Veteran of what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  He was also informed of what the evidence must 
show to establish entitlement for service-connected 
compensation benefits.  

In the February 2008 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claims on 
appeal have been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO or 
AMC has obtained copies of the service treatment records, VA 
outpatient treatment records, private medical records and 
records from the Social Security Administration.  The Veteran 
was also afforded a VA orthopedic examination in March 2008.  
Thus, the Veteran has not identified, and the record does not 
otherwise indicate any existing pertinent evidence that has 
not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A (a)(2).

II.  New and Material Evidence

An unappealed rating decision becomes final based on the 
evidence then of record. 38 U.S.C.A. § 7105(c).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108.

For claims submitted prior to August 29, 2001, as is the case 
here, the definition of new and material evidence is as 
follows: New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  (This definition has been modified, but the 
modification applies only to claims filed on or after August 
29, 2001; the instant claim to reopen was filed prior to that 
date.  See 66 Fed. Reg. 45620 (2001)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a December 1983 decision, the RO denied service connection 
for a left knee disorder due to the service-connected right 
knee disability.  The Veteran did not file a timely appeal 
and that decision became final.  38 U.S.C. § 4005 (1982); 38 
C.F.R. §§ 3.104, 19.129 (1984); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

In October 2000, the Veteran sought to reopen his service 
connection claim for a left knee disorder due to the service 
connected right knee disability.  Since the December 1983 
rating decision is final, the Veteran's service connection 
claim for a left knee disorder due to the service connected 
right knee disability, may be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the Veteran's service connection claim was denied in 
December 1983, the pertinent evidence of record consisted of 
VA orthopedic examination dated February 1979, which shows 
that other than the right knee, active range of motion of the 
lower extremity joints were within normal limits.  Also of 
record at that time was VA outpatient treatment records dated 
March 1982 to September 1983.  A March 1982 record noted the 
Veteran's complaint of left knee pain and swelling.  The 
Veteran reported that his primary medical doctor told him 
that the pain of his left knee was caused by increased 
weight-bearing on the left secondary to problems with the 
right knee.  The diagnosis was rule out chondromalacia of the 
left knee.  X-ray of the left knee revealed a normal knee.  

Evidence received since the December 1983 decision includes 
additional VA treatment records, private medical evidence, 
and the Veteran's contentions.  Significantly, according to a 
March 2007 letter, a physician's assistant, THB, noted that 
the Veteran's arthritic damage to his left knee is caused by 
his need to shift all of his weight off of his painful right 
knee.  Also of record is a March 2008 VA orthopedic 
examination and January 2009 addendum showing minimal 
degenerative joint disease of the left knee.  This report was 
not previously of record and bears directly and substantially 
upon the specific matter under consideration.  Such evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  Accordingly, the Veteran's claim of entitlement to 
service connection for arthritis of the left knee as 
secondary to the service-connected right knee disability is 
reopened.  

III.  Service Connection

A.  Arthritis of theLeft Knee as Secondary to the 
Service-connected Right Knee Disability

The Veteran does not claim and the record does not show that 
arthritis of the left knee had its onset in service or that 
it is otherwise related to active duty.  The earliest medical 
report of record of complaints of a left knee disorder after 
service was in 1982.  X-ray findings in March 1982 revealed a 
normal knee and a medical examination report diagnosed rule 
out chondromalacia of the left knee.  Left knee disability 
was first shown more than three years after the Veteran's 
discharge from military service.  Thus, there is no basis for 
granting service connection on a direct or presumptive basis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).  The Veteran contends that 
service connection is warranted for arthritis of the left 
knee secondary to his service-connected right knee 
disability.  

Under 38 U.S.C.A. § 3.310(a) service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service- connected 
disease or injury.  Id.  To establish service connection on a 
secondary basis it requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The Veteran contends that he has had no injury to his left 
knee.  Hearing Transcript (Tr.), p. 7.  He stated that since 
his right knee surgeries his left knee has been taking a lot 
of pressure from the right knee, and he has been shifting the 
weight back and forth to his left knee.  Tr., p.5.  

VA x-ray findings in February 2001 reveal the Veteran has 
degenerative joint disease, as manifested by sclerosis of the 
articular margins and narrowing of the joint space in both 
knees.  In a March 2007 letter from THB, a physician's 
assistant in internal medical noted that the Veteran had been 
a patient at his clinic since November 2006 under treatment 
for severe degenerative joint disease of the right knee and 
new degenerative joint disease of the left knee, among other 
things.  He further noted that the Veteran had no improvement 
in his right knee and his new arthritic damage to his left 
knee is caused by his need to shift all of his weight off of 
his painful right knee.

In March 2008 the Veteran was examined by a VA board 
certified orthopedist, who diagnosed minimal degenerative 
joint disease of the left knee.  It was noted in a January 
2009 addendum to the examination that the Veteran's claims 
folder was reviewed.  It was the examiner's opinion that the 
Veteran's current left knee condition was not caused by or 
related to the service connected right knee and no 
aggravation of current left knee/lower extremity condition by 
the service connected right knee.  He further commented that 
he disagreed with the March 2007 opinion of THB.  In the case 
of knee disability, the knees will be used less, not more, 
due to pain in the service-connected knee.  The examiner did 
not agree with the statement of "shifting all weight off the 
painful right knee."

Thus, the medical opinions of the physician's assistant and 
the VA board certified orthopedist are in controversy.  While 
THB has linked the Veteran's left knee disorder to his 
service-connected right knee disability, the VA examiner 
disagrees.  The Board, however finds the opinion of THB less 
persuasive and less probative than the VA examiner's opinion.  
The VA examiner is a medical doctor with more medical 
training than a physician's assistant.  Moreover, his 
specialty is orthopedics and the physician's assistant 
specialty is internal medicine.  Certainly a board certified 
orthopedist has more training and expertise in the field of 
diagnosis and determining etiology of orthopedic disease than 
a physician's assistant who does not even specialize in 
orthopedics.  The VA examiner reviewed the claims folder and 
references to evidence which reflects familiarity with the 
record; there is no indication that the physician's assistant 
had an opportunity to review the Veteran's medical history.  
The VA orthopedist provides a rationale for the opinion and 
the physician's assistant only refers to shifting weight off 
the service-connected joint, which the VA examiner disagrees 
with.  The Board finds the opinion of the VA examiner more 
persuasive.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence); Sklar v. Brown, 5 Vet. App. 140 (1993) (the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion).

The Board has considered the written statements and testimony 
provided by the Veteran and statements by his representative, 
on his behalf; however, none of that evidence provides a 
basis for allowance of the claim.  As noted above, to 
establish service connection on a secondary basis it requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either proximately caused 
by or proximately aggravated by a service-connected 
disability and such a determination is a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to have the appropriate medical training and expertise, 
neither the Veteran nor his representative is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For the foregoing reasons, service connection for arthritis 
of the left knee as secondary to the service-connected right 
knee disability is denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of competent, 
probative evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).



B.  Left Leg Disorder Claimed as Secondary to
The Service-Connected Right Knee Disability

In October 2000 the Veteran raised a claim for service 
connection for a left leg disorder secondary to his service-
connected right knee disability.  He asserted that because of 
his right knee disability he had begun to favor his left leg 
which had begun giving him problems.  

The RO acknowledged this as a separate claim from his 
previously submitted claim for service connection for a left 
knee disorder as secondary to his service-connected right 
knee disability.  The RO denied the claim for a left leg 
disability on a direct basis determining that a left leg 
disorder had neither occurred in nor was caused by service.  
There was no service or post-service medical evidence 
submitted in support of the claim for a left leg disorder 
that specifically addressed the left leg apart from the left 
knee.  At the April 2007 hearing the Veteran was asked about 
left leg problems and he acknowledged that he did not have a 
left leg disability, but that the problem is with his left 
knee.  Tr., p. 13.  The Board construes this to mean that the 
Veteran intended one claim for the left lower extremity, that 
being the left knee.

The Board finds that in the absence of any evidence of a left 
leg disorder claimed as secondary to the service-connected 
right knee disability or otherwise and the Veteran's 
indication that there is no claim for a left leg disorder 
separate from the claim for a left knee disorder as secondary 
to the service-connected right knee disorder, service 
connection must be denied for a left leg disorder on a direct 
basis and as secondary to the service-connected right knee 
disability.








ORDER

New and material evidence has been received to reopen the 
service connection claim for arthritis of the left knee as 
secondary to the service-connected right knee disability ; to 
that extent, the appeal is granted.

Entitlement to service connection for arthritis of the left 
knee as secondary to the service-connected right knee 
disability is denied.

Entitlement to service connection for a left leg disorder 
claimed as secondary to the service-connected right knee 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


